Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I-III, as set forth in the Office action mailed on 4/28/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 17-19, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, Claims 14-16, are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
David M. Vaughan on January 26th 2022.
The application has been amended as follows: 
IN THE CLAIMS:
In Claim 5, 
Line 2, “the inlet side” has been changed to -- an inlet side --
Line 3, “the rotational axis” has been changed to -- the rotation axis --
In Claim 11, 
Line 2, “a trailing edge” has been changed to -- the trailing edge --
Claims 14-16 have been cancelled.
In Claim 17, 
Line 3, “a low global warming potential (GWP) refrigerant” has been
changed to -- the low global warming potential (GWP) refrigerant --
In Claim 18, 
Line 3, “a hub portion” has been changed to -- the hub portion --
Line 4, “the blades” has been changed to -- the first blades --
In Claim 20, 
Line 2, “the compressor” has been changed to -- the centrifugal compressor --
Line 6, “the compressor” has been changed to -- the centrifugal compressor –


Response to Amendment/Arguments
	Applicant’s amendments and/or arguments overcome all prior claim objections and 112(b) rejections set forth in the Office Action mailed 11/02/2021, consequently, the claim objections and 112(b) rejections have been withdrawn. The Application is now in condition for Allowance.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Sabbir Hasan/Examiner, Art Unit 3745